DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 13 May 2022 has/have been considered by the examiner (see attached PTO-1449).
Response to Amendment
Applicant’s arguments, see page 8 of the Applicant’s Remarks, filed on 30 June 2022, with respect to amended independent Claims 1, 7, 13, and 17 (renumbered as 1, 6, 11, and 14), have been fully considered and are persuasive.
Although the Amendment filed on 30 June 2022 has overcome each and every objection and 35 U.S.C. §§ 102 and 103 prior art rejections previously set forth in the Non-final Office Action mailed 31 March 2022, please see the Examiner’s Amendment below regarding the previous 35 U.S.C. § 112(b) rejection.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

It appears that the Applicant inadvertently left the term “range” in Claim 21 when aiming to overcome the 35 U.S.C. § 112(b) rejection in the Amendment filed 30 June 2022. 
Therefore, in Claim 21, last two lines of the claim, please replace the phrase “wherein the specified buckling force and/or the specified holding force corresponds to an acceleration in the range of 5 g or more” with - - wherein the specified buckling force and/or the specified holding force corresponds to an acceleration of 5 g - - .
Allowable Subject Matter
Claims 13-24 (renumbered as 1-12) are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding amended independent Claims 13 and 23 (renumbered as 1 and 11), the prior art of record generally discloses similar features as the amended limitations (see Rawlinson (US 2015/0138449 A1), Figs. 15-16 and 26; see Ito (JP 2004149057 A), Figs. 10-11 and 17-20; see Chou (US 2005/0013099 A1), Figs. 1-8).
However, after further search and careful consideration, the prior art of record fails to anticipate or fairly suggest the specific structural features, including the specific relationship(s) and movement between said structural features, of the amended limitations in conjunction with the remaining claim limitations of amended independent Claims 13 and 23 (renumbered as 1 and 11). The amended limitations are described in at least Figs. 12-18 of the Specification as originally filed.
Dependent Claims 14-22 and 24 (renumbered as 2-10 and 12) are allowed by virtue of their dependencies to the above allowable Claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482                                                                                                                                                                                                        

/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482